Appellant argues that the judgment of conviction must be
                   reversed because his prosecution was barred by the Double Jeopardy
                   Clause after his first trial ended in a mistrial. Although he sought to
                   dismiss the charges before the second trial, appellant did not do so on
                   double jeopardy grounds. Therefore, his claim is reviewed for plain error
                   affecting his substantial rights. Dieudonne v. State, 127 Nev., Adv. Op. 1,
                   245 P.3d 1202, 1205 (2011). "To amount to plain error, an error must be
                   so unmistakable that it is apparent from a casual inspection of the record."
                   Id.
                                 Appellant argues that double jeopardy precluded retrial
                   because the State caused him to seek a mistrial at the first trial. His
                   contention stems from the State's refusal to disclose the identity of a
                   confidential informant before the first trial. The State represented that it
                   did not intend to call the confidential informant to testify because he was
                   not a material witness and therefore his identity need not be disclosed. At
                   trial, the State sought to call the confidential informant in rebuttal to
                   impeach appellant's testimony. The trial court did not permit the
                   confidential informant to testify but allowed the State to recall a police
                   detective to testify about phone calls between appellant and the
                   confidential informant. Subsequently, the trial court granted appellant's
                   motion for a mistrial based on the cumulative effect of three
                   circumstances, including that appellant had no opportunity to cross-
                   examine the confidential informant before the police detective's rebuttal
                   testimony. The other two circumstances were not attributable to either
                   party. 2 We cannot say from a casual inspection of the record that the


                         2 The
                            two circumstances were (1) a group of school students wearing
                   DARE shirts attended the trial and (2) in attempting to secure a door, a
SUPREME COURT
                                                                  continued on next page. . .
        OF
     NEVADA
                                                        2
(0) 1947A    ae.
                 State caused appellant to seek a mistrial such that double jeopardy
                 preluded retrial    See Hylton v. Eighth Judicial Dist, Court, 103 Nev. 418,
                 743 P.2d 622 (1987).
                              Appellant next contends that the district court erred by
                 allowing a police officer to testify about phone calls between appellant and
                 a confidential informant where the confidential informant's identity was
                 not disclosed and the informant was not called as a witness or subjected to
                 cross-examination. Appellant was made aware of the confidential
                 informant's identity during the first trial, and the district court advised
                 appellant well before the second trial that he could designate the
                 confidential informant as a witness. Moreover, the police officer did not
                 testify to any statements by the confidential informant and appellant's
                 statements were admissible under NRS 51.035(3)(a). But even assuming
                 error, the evidence supporting appellant's guilt is overwhelming and
                 therefore he has not demonstrated prejudice.     See Haywood v. State, 107
Nev. 285, 288, 809 P.2d 1272, 1273 (1991) ("When the evidence of guilt is
                 overwhelming, even a constitutional error can be comparatively
                 insignificant.").
                              Appellant next argues that a pat-down search violated his
                 Fourth Amendment rights. He concedes that he did not challenge the
                 search below. He requests that we not rule on the constitutionality of the
                 search but remand the matter to the district court for an evidentiary
                 hearing or dismiss the case. We decline to do so. Where there is no


                   . continued

                 court officer "appeared to indicate that [appellant] was in custody and that
                 he was a danger."

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                     contemporaneous objection tendered to the district court, we need not
                     consider a claim of error. McKague v. State, 101 Nev. 327, 330, 705 P.2d
127, 129 (1985). Remanding this matter to the district court for an
                     evidentiary hearing at this juncture to develop a claim not considered
                     below is an inappropriate remedy.
                                  Having considered appellant's arguments and concluded that
                     no relief is warranted, we
                                  ORDER the judgment of conviction AFFIRMED. 3




                                             Saitta


                                                                                          J.
                     GibboTis                                  Pickering


                     cc: Hon. Douglas W. Herndon, District Judge
                          Eric G. Jorgenson
                          Attorney GenerallCarson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           3 Wereject appellant's claim that the judgment of conviction must be
                     reversed based on cumulative error because he has demonstrated that
                     only one possible error occurred. Accordingly, there is no error to
                     cumulate.

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) [947A    Weir)